Ingbaham, J. (dissenting):
I do not concur in the view that this contract sued, on was so improbable that this court should reverse the verdict as against the weight of evidence. The defendants might have had such confidence in the'future value of a stock, provided that it was not forced upon the market within sixty days, that they would he willing to sell it to the plaintiffs with the agreement that if the plaintiffs would hold it for sixty days they would then take it back if the. plaintiffs desired to rescind the contract of purchase, and the court or jury would not he hound to refuse to credit positive .evidence that such a contract was made. While the court would have been better satisfied with the verdict if it had been for the defendants, the plaintiffs expressly testified that such a contract was made, and, if the jury believed them, I see no' reason for disturbing their verdict.
I think the judgment should be affirmed.
Judgment and order reversed, new trial ordered, costs to appellants to abide event.